DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (WIPO Pub. No. WO2020/150867, English machine translated attached; Equivalent US PG Pub. No. 20210223624 used for clarity).
Regarding Claim 1, Zhang discloses, at least in figure 2: An illumination device (title, backlight) comprising: a plurality of light-emitting elements (150, ¶ [0045], line 6) arrayed in a matrix along two directions (first and second, see arrows lower left); and a substrate (100, ¶ [0038], line 2) on which the light-emitting elements (150) are provided, wherein the substrate (100) has a plurality of partial regions (2 x2 arrays), the light-emitting elements (150) are arranged in the partial regions (2x2 arrays) such that four light-emitting elements (150) are arrayed in a two-by-two matrix along the two directions in each of the partial regions(see fig. 2)  two light-emitting elements adjacent to each other in each of the partial regions are arranged at a first interval in one direction of the two directions(D4 right side), points to the first vertical separation), two light-emitting elements adjacent to each other with a boundary of two partial regions adjacent to each other along the one direction interposed therebetween are arranged at a second interval in the one direction (the interval above D4 is larger), and the first interval (D4) is shorter than the second interval (above D4)  
Claim(s) 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (Japanese Pub.No. 7121284, English machine translation attached).
	Regarding Claim 4, Yamada  discloses, at least in figures 1-3 and page 2, 3rd paragraph) An illumination device (title) comprising: a plurality of light-emitting elements (120,) arrayed in a matrix (see fig. 1); a substrate (110) on which the light-emitting elements (120) are provided; and an optical member (130,) that faces the substrate (110) and on which light from the light-emitting elements is incident, wherein the substrate has a plurality of partial regions, the light-emitting elements (120) are arrayed in a two-by- two matrix (can be 2x2,3x3,2x3 according to how the drive is programmed) in each of the partial regions, two light-emitting elements adjacent to each other in each of the partial regions are arranged at a first interval (twice the length of a wall) in a first direction (horizontally in fig. 5) , two light-emitting elements (120) adjacent to each other with a boundary of two partial regions adjacent to each other along the first direction (horizontally) interposed therebetween (fig. 5) are arranged at a second interval in the first direction (twice the length of a wall, does not claim they are different), the optical member (130) has a plurality of inclined surfaces (131, pg. 4, 2nd para.), one of the inclined surfaces (131) faces one of the light- emitting elements (120(doesn’t claim only one), and a direction of each of the inclined surfaces in which an inclination angle is maximum (angle appears to be constant such that any point is a maximum) intersects with the first direction (the inclined surfaces run in the first direction and a second direction). .  
Regarding Claim 5, Yamada discloses, at least in figures 1-5, an illumination device (title) comprising: a plurality of light-emitting elements (120); a substrate (110) on which the light-emitting elements (120) are provided; and an optical member (130) on which light from the light- emitting elements (120) is incident, wherein the light-emitting elements (120) are arrayed on the substrate in a matrix (fig. 5), two light-emitting elements adjacent to each other are arranged at a first interval in a first direction (horizontally), the optical member has a plurality of inclined surfaces (131), one of the inclined surfaces faces one of the light- emitting elements (120) in a one-to-one correspondence (one face of each 130 does not face any other light emitter outside of the walls only the emitter within the 4 walls since the emitters are below the walls, fig. 3), and the first interval is defined such that each of the light-emitting elements (120) does not protrude from the inclined surface that the light-emitting element faces, in plan view (they are in the center not under the walls and do not protrude above the walls (see fig. 3))..
----------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically comprising the limitation of “the optical member has a plurality of inclined surfaces provided such that thicknesses of the inclined surfaces in a direction in which the surface and the optical member face each other increase toward an outer side of the partial regions from an inner side thereof, one light-emitting element faces at least one inclined surface, and directions of the inclined surfaces in which inclination angles are maximum include a direction intersecting with the two directions” including the remaining limitations.
	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “the optical member has a plurality of inclined surfaces provided such that thicknesses of the inclined surfaces in a direction in which the surface and the optical member face each other increase toward an outer side of the partial regions from an inner side thereof, and a direction of each of the inclined surfaces in which an inclination angle is maximum is one of the two directions” including the remaining limitations.
-------------------------------------------------------------------------------------------------------------------


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875